                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


JAY ANDREW SLOBEN,

       Plaintiff,

v.                                                     Case No: 8:21-cv-0672-KKM-JSS

HILLSBOROUGH COUNTY STATE
ATTORNEY’S OFFICE, JUDGE
FRANCES M. PERRONE, JOHN
ROCCO PACE, and ANTHONY
JOHN LETOURNEAU,

     Defendants.
___________________________________

                                             ORDER

       Before the Court is Plaintiff’s Motion to Remand (Doc. 6) and Defendants’

Motion to Dismiss (Doc. 9). Plaintiff failed to file a timely response to Defendants’

Motion to Dismiss, so this Court will treat the motion as unopposed. See Local Rule

3.01(c). The Court denies the motion to remand and grants the motion to dismiss.

       This action appears to originate from a series of domestic relations actions in

Hillsborough County Circuit Court involving Plaintiff. 1 (Doc. 9 at 5). Plaintiff

challenges the actions of Judge Perrone, who presided over a case and entered a stalking



1
 When considering a factual attack in a motion to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1), the Court may consider matters outside the pleadings. See Garcia v. Copenhaver,
Bell & Assocs., M.D.’s, P.A., 104 F.3d 1256, 1261 (11th Cir. 1997).
injunction against Plaintiff; the State Attorney’s office for prosecuting several cases

against him; Officer John Rocco Pace, who uncovered a recording device belonging to

Plaintiff and sought a stalking injunction against Plaintiff; and Anthony Letourneau,

who petitioned for a stalking injunction against Plaintiff. (Doc. 1-1; Doc. 9 at 5). There

are also three pending criminal cases against Plaintiff for violating the injunction and

cyberstalking. (Doc. 9 at 5). Plaintiff filed the instant action in small claims court alleging

intentional infliction of emotional distress, malicious prosecution, cyberstalking, and

deprivation of rights under color of law. (Doc. 1-1). Defendants’ timely removed the

action under 28 U.S.C. § 1441 because Plaintiff’s complaint contains allegations of

deprivation of federal civil rights. (Doc. 1). Plaintiff filed a paper challenging removal,

and Defendants moved to dismiss for lack of subject matter jurisdiction and for failure

to state a claim. (Docs. 6 & 9).

       As an initial matter, the Court construes Plaintiff’s March 29, 2021 filing as a

motion to remand the action to state court. Although titled as “Defendants Motion for

Removal and Motion to Enlarge Time is Therefore Denied,” the Plaintiff seeks to

remand the action to state court and gives reasons to reject the Defendants’ notice of

removal. (Doc. 6). All of Plaintiff’s reasons boil down to the fact that he would rather

litigate in state court than federal court, which is insufficient to warrant remand.

       Further, Plaintiff’s claim is due to be dismissed for a number of reasons. First,

Judge Perrone enjoys absolute judicial immunity for her actions. See, e.g., McCree v.

Griffin, 2020 WL 2632329 (11th Cir. May 20, 2020); McCullough v. Finley, 907 F.3d 1324,
1331 (11th Cir. 2018); Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2018). A judge

is subject to liability only in the clear absence of all jurisdiction. That is not the case

here.

        Second, it appears that all of Plaintiff’s complaints stem from a series of judicial

decisions in state court and pending criminal charges, which this Court is not at liberty

to review. Under the Rooker-Feldman doctrine, this court lacks jurisdiction to review a

final state court decision and must dismiss cases “complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus., 544 U.S. 280, 284, 293 (2005). Federal district courts may not exercise

jurisdiction to decide federal issues which are inextricably intertwined with a state

court’s judgment,” unless the plaintiff had no reasonable opportunity to raise the federal

claim in state proceedings. Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997). Here, it

appears the Plaintiff had ample opportunity to complain of his injuries in the state court

proceedings below.

        Finally, to the extent that Plaintiff is challenging his currently pending criminal

prosecutions, the Court is not permitted to enjoin the state action. See Younger v. Harris,

401 US. 37, 43–45 (1971); Old Republic Union Ins. Co. v. Tillis Trucking Co., 124 F.3d 1258,

1261 (11th Cir. 1997) (“Under Younger v. Harris and its progeny, federal district courts

must refrain from enjoining pending state court proceedings except under special

circumstances.”). While the precise relief sought by Plaintiff is unclear, his complaint
essentially asks this Court to stop the prosecutions and restraining orders, which it

cannot do. Accordingly, the following is ordered:

      1. Plaintiff’s Motion to Remand (Doc. 6) is DENIED.

      2. Defendants’ Motion to Dismiss (Doc. 9) is GRANTED. This case is

         DISMISSED with prejudice. The Clerk is directed to terminate all pending

         motions and close the case.

ORDERED in Tampa, Florida, on June 5, 2021.
